                                           Case 3:18-cv-00972-SK Document 86 Filed 09/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 18-cv-00972-SK
                                   8                      Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   9                 v.

                                  10     STARBUCKS CORPORATION,
                                  11                      Defendant.

                                  12           On February 4, 2020, the Court reminded the parties of their obligation to file a joint status
Northern District of California
 United States District Court




                                  13   report every 120 days regarding the status of the pending appeal before the Ninth Circuit and

                                  14   admonished Plaintiff that the failure to do so may result in sanctions, including dismissal. Plaintiff

                                  15   then filed a joint status report on March 2, 2020. A subsequent status report was due by June 30,

                                  16   2020, at the latest, but to date the parties have not filed one. The Court has a full case load and

                                  17   does not have the time to manage this case for Plaintiff. It is Plaintiff’s responsibility to proceed

                                  18   diligently.

                                  19           Therefore, the Court HEREBY ORDERS Plaintiff TO SHOW CAUSE why this case

                                  20   should not be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                  21   Plaintiff shall file a written response to this Order to Show Cause by no later than September 15,

                                  22   2020. Plaintiff is admonished that, if he fails to file a response to this Order to Show Cause by

                                  23   September 15, 2020, the Court will reassign this matter and issue a report and recommendation
                                       that this matter be dismissed for failure to prosecute.
                                  24
                                               IT IS SO ORDERED.
                                  25
                                       Dated: September 8, 2020
                                  26
                                                                                          ______________________________________
                                  27
                                                                                          SALLIE KIM
                                  28                                                      United States Magistrate Judge
